DEL-CO WESTERN, A UTAH CORPORATION, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Del-Co Western v. Comm'rDocket No. 13417-11United States Tax Court2013 U.S. Tax Ct. LEXIS 47; February 14, 2013, Entered*47 For Petitioner: PAUL W. JONES, Salt Lake City, Utah.For WILLIAM J. WILKINS, Chief Counsel, Internal Revenue Service; S. MARK BARNES, Attorney, Small Business/Self-Employed, Salt Lake City, UT.Kathleen Kerrigan, Judge.Kathleen KerriganDECISIONPursuant to the agreement of the parties in this case, it isORDERED AND DECIDED: That there is a deficiency in income tax due from petitioner for the taxable year 2004 in the amount of $70,021.00;That there is a penalty due from petitioner for the taxable year 2004, under the provisions of I.R.C. § 6663(a), in the amount of $41,101.50; andThat there is a penalty due from petitioner for the taxable year 2004, under the provisions of I.R.C. § 6662(a), in the amount of $3,043.80.(Signed) Kathleen KerriganJudgeEntered: FEB 14 2013It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will accrue and be assessed as provided by law on the deficiency and penalties due from petitioner.It is further stipulated that, effective upon the entry of this decision by the Court, petitioner waives the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency and penalties (plus statutory interest) until*48  the decision of the Tax Court becomes final.